      Case 1:18-cv-04496-PGG-GWG Document 146 Filed 09/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
BRIAN BURKE,                                                   :
                                                                   ORDER PURSUANT TO
                                                             :     RULE 16(b)(1)(A)
                 Plaintiff,
                                                             :     18 Civ. 4496 (PGG) (GWG)

        -v.-                                                 :

VERIZON COMMUNICATIONS, INC.,                                :
et al.
                                                             :

                  Defendants.                                  :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        This matter has been referred to the undersigned for general pretrial purposes. The
attorney for all remaining defendants (other than the City University of New York and the
Attorney General) are (1) directed to mail a copy of this Order to plaintiff and (2) to contact
plaintiff by telephone within 7 business days for purposes of creating a discovery plan. See Fed.
R. Civ. P. 26(f). The plan should contain the following elements:

1.      A deadline by which all documents requests and initial interrogatories must be served.

2.      The deadline for the disclosures of the identities and reports of experts, if any, as required
        by Rule 26(a)(2)(A) and (B).

3.      The deadline for the disclosure of identities and reports of any expert intended by an
        opposing party solely to rebut previously-disclosed expert evidence.

4.      A date by which all discovery must be completed.

The parties are free to include additional elements in the plan if they wish. Also, the parties are
encouraged to discuss settlement during the telephone conference. If both parties wish the Court
to refer the case for mediation or if a telephone conference is needed for any purpose, they may
so request in the discovery plan.

        Counsel for defendants is responsible for filing the plan with the Court on or before
October 12, 2020. If the parties disagree over the terms of the plan, the disagreement may be
noted in the plan itself. In the alternative, plaintiff may respond by emailing a letter to the Court
     Case 1:18-cv-04496-PGG-GWG Document 146 Filed 09/21/20 Page 2 of 2




at Temporary_Pro_Se_Filing@nysd.uscourts.gov within 7 days of the filing of the plan. The
email must attach a pdf file of the letter. No text may be in the email itself, except that the
subject line of the email must contain the name and docket number of the case. Also, the
attached pdf letter must also contain the name and docket number of the case. Following receipt
of any proposed plan, the Court will issue a scheduling order.


        Finally, the Court notes that each party must immediately inform the Court of any change
in that party’s address or telephone number in the future. If a party fails to do so, the case may
be dismissed or a default entered.

        Please be aware that the Pro Se Office at the United States Courthouse, 500 Pearl Street,
Room 230, New York, New York ((212) 805-0175) may be of assistance in connection with
court procedures.

       The Clerk is requested to mail a copy of this Order to plaintiff.

Dated: New York, New York
       September 21, 2020

                                                     SO ORDERED:




                                                 2
